Title: To James Madison from John Gavino, 31 May 1802
From: Gavino, John
To: Madison, James


					
						No. 88
						Sir
						Gibraltar 31st. May 1802
					
					Deprived the honor of any of yours permit me to confirm my last dispatches No. 86 & 87 

⅌ Capn. Barron accompanying one from Consul Eaton & the Translation of another received from 

Consul Pulis of Malta.
					On the 24th. Inst. proceeded Capn. Anthony Lambertus from this Port in the new English 

Brig (wch. was formerly the Tripolin Cruiser) for Lisbon, as they Sayd, in Ballast.
					They now taulk of fitting out the Tripolin Ship. The Commander is  gone to Tetuan, they say 

for Provisions.
					I have a Letter from Consul OBrion dated Alger 25h. Ulto. telling me the Algereens had 

Captured two Neopolitans & a Genoese Vessel, and that Six other large Corsairs were ready for Sea. 

There are Accounts in Town that on the 10th. Inst. an Algereen frigate off Malaga fell in with the 

Portuguese one calld Cisne of 40 Guns which they Captured. It is said that on the Algereens 

boarding the Portuguese Crew (Excepting 60 Men & the Officers) fled from their Quarters & run 

down when said Officers with those that stood by them were cutt to Pieces to a Man. If this 

account is verified the Algereens will be very haughty; as to the frigate being taken there is no 

doubt.
					On the 25h. Inst, arrived the U.S. Ship Chesapeake in 28 days. She had the Misfortune of 

Springing the Main mast, & is in the New Mole to repair the damage.
					By the ship Protector of New York I received a Dispatch for our Minister at Madrid from 

your Department which forward by this days Post, and Inclosed you have one from Consul Simpson 

of Tangier. I have the honor to be Sir Your most obedt. and most he. St.
					
						John Gavino
					
					
						A Danish frigate just came in. She lookd into Algeirs but did not Anchor saw the Cisne there. His 

Consul came along side, who told him the Commander and 20 Men of the Portuguese frigate were 

Killd. She was carried at the fourth attempt of Boarding. That the Moors on shore were so much 

Exulted, that no Christian could Speak.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
